USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-2165                        LUISA SOTO-RIVERA,                     Plaintiffs, Appellants,                                v.        DOMINISA SANTIAGO-GUADARRAMA, IN HER PERSONAL AND         OFFICIAL CAPACITY, AS SCHOOL SUPERINTENDENT, RIO                       PIEDRAS I DISTRICT,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO          [Hon. Jaime Pieras, Jr., U.S. District Judge]                              Before                     Boudin, Circuit Judge,                Campbell, Senior Circuit Judge,                   and Stahl, Circuit Judge.                                                                                                          Luisa Soto-Rivera on brief pro se.     Carlos Lugo Fiol, Solicitor General, Edda Serrano Blasini,Deputy Solicitor General, and Leticia Casalduc-Rabell, AssistantSolicitor General, on brief for appellees.October 5, 1999              Per Curiam.       Plaintiffs were  warned in two  court orders that a failure to clarify their claims of  political discrimination could lead to a dismissal of their  complaint with prejudice.  They also were directed to attend  the initial scheduling conference through a representative who  was prepared to explain the complaint.  Although two amended  complaints were filed, the allegations against each defendant  remained too vague and ambiguous to enable the defendants to  file meaningful answers.  The attorney who appeared for  plaintiffs at the pretrial conference was not prepared to  explain their claims,  and the response to defendants' motion  to dismiss indicated that there would be no further  clarification.            Under the circumstances (1) we see no abuse of  discretion nor other error in the dismissal with prejudice of  the federal claims against the defendants in their individual  capacities, and the dismissal of the supplemental state-law  claims without prejudice for want of jurisdiction.  We also see  (2) no basis for objection to the dismissal of the official  capacity claims since plaintiffs conceded the ground for  dismissal below, and (3) no prejudice to plaintiffs from the  earlier decision that a proposed claim under the Americans with  Disabilities Act could not be properly joined in this action.             We do not reach defendants' argument for a  "heightened pleading" standard, since this complaint was  properly dismissed for failure to comply with two court orders.   Cf. Judge v. Lowell, 160 F.3d 67, 73 (1st Cir. 1998) (holding  that to protect the policies underlying the doctrine of  qualified immunity a trial court may exercise its discretion to  require specificity in the pleading of the element of intent).             The judgment is affirmed.